Citation Nr: 0511236
Decision Date: 04/14/05	Archive Date: 06/28/05

DOCKET NO. 99-14 282                        DATE APR 14 2005 

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUE

Entitlement to an initial rating in excess of 10 percent for post-traumatic stress disorder (PTSD) for the period from March 17, 1981, to July 14, 1994.

REPRESENTATION

Veteran represented by: Daniel G. Krasnegor, Esq.

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from November 1965 to October 1967.

This matter originally came to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina. As set forth above, the veteran's claims folder is now in the jurisdiction of the RO in St. Petersburg, Florida.

In a December 1994 rating decision, the RO granted service connection for PTSD and assigned it an initial 30 percent rating, effective July 15, 1994. The veteran appealed both the effective date assigned and the initial 30 percent rating. In an October 1995 rating decision, the RO increased the initial rating for the veteran's PTSD to 100 percent, effective July 15, 1994.

In a December 1998 decision, the Board granted an effective date of March 17, 1981, for the award of service connection for PTSD. In January 1999, the RO effectuated the Board's decision and assigned an initial 10 percent rating for PTSD from March 17, 1981, and a 100 percent rating from July 15, 1994. The veteran again appealed the RO's decision, arguing that he was entitled to a 100 percent rating for his PTSD from March 17, 1981.

In a January 2002 decision, the Board denied an initial rating in excess of 10 percent for PTSD for the period from March 17,1981, to July 14, 1994. The veteran duly appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). While the case was pending before the Court, in October 2002, the veteran's attorney and a representative of the VA Office of General Counsel, on behalf of the Secretary, filed a Joint Motion for Remand and to Stay Further Proceedings. In an October 2002 order, the Court granted the motion, vacated the Board's January 2002 decision, and remanded the matter for readjudication consistent with the Joint Motion.

- 2 


In an August 2003 decision, the Board again denied an initial rating in excess of 10 percent for PTSD for the period from March 17, 1981, to July 14, 1994. The veteran again appealed the Board's decision to the Court. While the case was pending before the Court, in January 2005, the veteran's attorney and a representative of the VA Office of General Counsel, on behalf of the Secretary, filed a Joint Motion for an Order Vacating the Board Decision and Incoporating [sic] the Terms of This Motion. In an January 2005 order, the Court granted the motion, vacated the Board's August 2003 decision, and remanded the matter for  readjudication consistent with the Joint Motion.

The Board notes that in December 2000, the veteran testified at a hearing before a Veterans Law Judge in Washington, DC. Unfortunately, the audio recording of that hearing was lost. In February 2001, the veteran was offered another Board hearing, but he declined. Thereafter, in a May 2003 letter, the veteran was again advised that he was entitled to an additional hearing as the Veterans Law Judge who conducted the December 2000 hearing was no longer employed by the Board. See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2004). The veteran responded that he did not wish to attend another hearing and asked that his appeal be decided immediately.

In September 2004 written arguments, the veteran's attorney appeared to raise a claim of service connection for drug and alcohol abuse, secondary to PTSD, including on the basis of aggravation. See Allen v. Brown, 7 Vet. App. 439 (1995). A review of the record indicates that in a final December 1994 decision, the RO denied service connection for alcohol and drug abuse. Because this recent application to reopen has not as yet been adjudicated, and inasmuch as it is not inextricably intertwined with the issue now before the Board on appeal, it is referred to the RO for appropriate action.

As set forth in more detail below, a remand of this matter is required. The appeal is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the veteran if further action is required on his part.

- 3 


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA's duty to assist the veteran includes obtaining relevant records in the custody of a Federal department or agency. 38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004). The VCAA further provides that VA must continue its efforts to obtain such records until they are obtained, unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile. [d.

The evidence of record in this case includes a hospitalization summary showing that the veteran was hospitalized on March 28, 1988, at the VA Medical Center (MC) in Montrose, New York, after he displayed bizarre reportedly related to his crack use. During the course of hospitalization, the veteran underwent detoxification and was screened for the Vietnam Veterans Evaluation and Treatment Program (VVETP) on May 23, 1988. The result of such screening was that the veteran did not have issues related to Vietnam. The diagnoses on discharge from the hospital in June 1988 were alcohol and drug dependence rehabilitation. PTSD or another psychiatric disorder was not diagnosed.

In September 2004 written arguments, the veteran's attorney noted that although VA has obtained a two-page hospitalization summary, additional records relating to this period of hospitalization are not of record. He described these records as "particularly important to the factual findings in this case." In light of this characterization, another attempt should be made to obtain these records.
38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).

Under the VCAA, VA's duties also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d)(1) (West 2002); 38 C.F.R. § 3 .159( c)( 4) (2004). In September 2004 written arguments, the veteran's attorney argued that VA has an obligation to obtain a medical opinion as the evidence of record is not sufficient to decide this case.

- 4 


To ensure that VA has met its duty to assist the veteran in developing facts pertinent to the claim and to ensure due process oflaw, the case is remanded for the following actions:

1. Contact the VAMC in Montrose, New York, or other appropriate repository of records, and request copies of all records pertaining to the veteran's hospitalization at that facility from March to June 1988. All efforts to obtain such records should be documented in the claims folder.

2. After the above records, if any, have been secured, the veteran's claims folders should be forwarded to a VA examiner for the purposes of obtaining an opinion as to the severity of the veteran's PTSD for the period from March 17, 1981, to July 14, 1994. The examiner should be requested to review the record and state whether such evidence shows that the veteran's PTSD, as opposed to any other nonservice-connected disorder, was productive of symptomatology more nearly approximating definite, considerable, severe, or total social or industrial impairment. If an opinion cannot be provided without resort to mere speculation or conjecture, this should be commented upon in the report.

3. The RO should then review the claim. If the benefit sought on appeal remains denied, the veteran and his attorney should be provided a supplemental statement of the case and an opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.

- 5 


The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

James L. March
Veterans Law/Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2004).

- 6 



